53 F.3d 253
Bankr. L. Rep.  P 76,487In re James Richard HALSTEAD, Debtor.  (Two Cases)James Richard HALSTEAD, Appellant,v.SAM MICHAEL SCHREIBER, M.D., INC., Appellee.James Richard HALSTEAD, Appellant,v.Jerry BRYANT;  John W. Warren;  Dennis R. Hooper;  DaleMadsen;  J.B. Racing, Appellees.
Nos. 93-56526, 93-56531.
United States Court of Appeals,Ninth Circuit.
Submitted April 6, 1995*.Decided April 19, 1995.

1
Appeals from the Ninth Circuit Bankruptcy Appellate Panel.


2
Greg L. Eriksen, Levine & Eriksen, Orange, CA, for appellant Halstead.


3
Mark D. Wagner, Law Offices of Mark D. Wagner, Santa Ana, CA, for appellee Schreiber.


4
Charles W. Tourdot, Fullerton, CA, for appellees Bryant, Warren, Hooper, Madsen, and Racing.


5
Before:  D.W. NELSON and W. CANBY, Circuit Judges, and TANNER** District Judge.ORDER


6
We AFFIRM, and adopt the opinion of the Bankruptcy Appellate Panel, 158 B.R. 485 (9th Cir.  BAP 1993), as the opinion of this court.


7
AFFIRMED.



*
 The panel unanimously find this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable Jack E. Tanner, Senior United States District Judge for the Western District of Washington, sitting by designation